Citation Nr: 0514564	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for "high sulfur 
intake."

2.  Entitlement to service connection for "reaction to 
botulism injection." 

3.  Entitlement to service connection for "Gulf War 
Syndrome."  

4.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for generalized 
myalgias and arthralgias, including as due to an undiagnosed 
illness.

6.  Entitlement to service connection for psychiatric 
symptoms (to include insomnia), including as due to an 
undiagnosed illness.

7.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

8.  Entitlement to service connection for gastrointestinal 
symptoms, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from June 1988 to 
June 1992.

These claims come to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.  In February 2005, a 
hearing was held at the RO before the undersigned, who is the 
veterans law judge rendering the final determination in these 
claims and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).

The claim concerning service connection for "high sulfur 
intake," "reaction to botulism injection," and "Gulf War 
Syndrome" is addressed in the decision section below.  The 
remaining claims shown on the title page of this document are 
discussed in the remand section and are remanded to the RO 
via the Appeals Management Center in Washington, DC.
 

FINDING OF FACT

The veteran is seeking, in part, service connection for 
"high sulfur intake," "reaction to botulism injection," 
and "Gulf War Syndrome."  


CONCLUSION OF LAW

Service connection for "high sulfur intake," "reaction to 
botulism injection," and "Gulf War Syndrome" is denied as 
a matter of law.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2004); 60 FR 6660, 6661 (February 3, 1995); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for various 
conditions arising from his tour of duty during the Gulf War.  
Records from the National Personnel Records Center confirm 
that he had active duty in the Southwest Asia theater of 
operations from August 15, 1990, to March 26, 1991.  He 
claims that during the Gulf War, he was exposed to high 
sulfur levels from the smoke of oil well fires and injected 
with shots to prevent botulism.  He has asserted that he has 
numerous conditions, including "Gulf War Syndrome," 
resulting from these experiences.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  VA issued 
and a later revised a regulation, 38 C.F.R. § 3.317, that 
also addresses claims for service connection for disabilities 
arising from undiagnosed illness.

Under the law and the regulation, however, the focus for 
service connection purposes is not on what may have caused 
the disabilities of Gulf War veterans (i.e., smoke from oil 
well fires, bites from sand fleas, exposure to nerve gas, 
reactions to anthrax vaccinations, etc.), but rather on the 
specific disabilities themselves (e.g., joint pain, 
headaches, respiratory symptoms, etc.).  This is because once 
service connected, the specific, chronic disability is 
evaluated under its analogous diagnostic code.  See M21-1, 
Part VI, Paragraph 7.22 (May 12, 2005).  Moreover, to date, 
VA has not specifically recognized "Persian Gulf Syndrome" 
or "Gulf War Syndrome" as a compensable disability itself.  
See 60 FR 6660, 6661 (February 3, 1995).  

In any case, the veteran has raised claims for service 
connection for specific disabilities (such as psychiatric 
symptoms, headaches, fatigue, generalized myalgias and 
arthralgias, etc.) arising from his Gulf War service, and 
(following further development as discussed below) these 
claims will be the subject of a final Board decision.  
However, to the extent that he is separately seeking service 
connection for "high sulfur intake," "reaction to botulism 
injection," and/or "Gulf War Syndrome," this claim is 
denied as a matter of law, as it does not reference a 
particular disability per se.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).   

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

ORDER 

Service connection for "high sulfur intake" is denied.

Service connection for "reaction to botulism injection" is 
denied.

Service connection for "Gulf War Syndrome" is denied.


REMAND

In May 2002, the veteran submitted a VA Form 21-4142 
(Authorization and Consent to Release Information) in which 
he indicated that he had received treatment for various 
symptoms (depression, pain of the lower back and knees, and 
"etc.") from certain private health care providers between 
1993 and 2000.  To date, VA has not attempted to obtain 
records of this treatment, which might prove relevant 
concerning the veteran's reported Gulf War-related symptoms.  
These records should be sought on remand.

The veteran underwent a VA Gulf War examination in October 
2002, but the report of this examination is confusing.  For 
example, the examiner's impressions included generalized 
myalgia and arthralgias due to undiagnosed illness and "some 
degree" of chronic fatigue syndrome, but objective 
examination of the veteran appeared entirely normal.  A new 
examination, as detailed below, should be scheduled.

Accordingly, the Board REMANDS this case for the following:

1.  Ask the veteran to submit new VA 
Forms 21-4142 for each health care 
provider who treated him for headaches, 
myalgias, arthralgias, psychiatric 
symptoms, fatigue, and/or 
gastrointestinal symptoms since his 
discharge from active duty.  Advise him 
that he has already advised VA about 
treatment he received from DWI/Anger 
Management Class in Dallas, Texas, from 
Presbyterian Hospital in Dallas, Texas, 
and from Chuck Dell, M.D., in Grand 
Prairie, Texas, but that new release 
forms must be executed - separately for 
each provider - to obtain these records.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of his claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond. 

2.  Thereafter, schedule the veteran for 
a new VA examination.  Ensure that the 
claims folder is made available to the 
examiner, who should confirm his/her 
review of it in the examination report.  
Such tests as the examiner deems 
necessary should also be performed.  
Instructions for the examiner:  

a.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to his 
headaches, myalgias, arthralgias, 
psychiatric symptoms, fatigue, 
and/or gastrointestinal symptoms, 
and indicate what precipitates and 
what relieves them.  

b.  Indicate whether there are any 
objective medical indications that 
the veteran is suffering from 
headaches, myalgias, arthralgias, 
psychiatric symptoms, fatigue, 
and/or gastrointestinal symptoms.

c.  State separately whether any of 
the veteran's symptoms are 
attributable to a diagnosed illness, 
an undiagnosed illness, or a 
medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome, fibromyalgia, 
and/or irritable bowel syndrome.  

3.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

4.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case which 
references all relevant actions taken on 
the claims for benefits, summarizes the 
evidence, and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


